DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 7/15/21 have been received. Claims 1, and 3-6 have been amended. Claims 8 and 9 are new.
Claim Rejections - 35 USC § 112
3.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-7 is withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 102
4.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Wakabayashi (JP 2013229228(A)) on claim(s) 1-2, and 7 is/are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103
5.	The rejection under 35 U.S.C. 103 as being unpatentable over Wakabayashi (JP 2013229228(A)) on claims 3-6 is/are withdrawn because the Applicant amended the claims.
EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Ameya Purohit on 8/10/21.
The application has been amended as follows.
7.	Claim 1 has been amended to: A fuel cell system comprising:
a fuel cell stack that generates electricity using fuel gas and oxidant gas;
a reformer that produces the fuel gas by reforming a raw material;
a raw material feeder that supplies the raw material to the reformer;
a combustor that combusts anode off-gas discharged from an anode of the fuel cell stack;
and
a controller that controls the raw material feeder, wherein
a period of a load-following operation, in which power output of the fuel cell
stack shifts from a lower level to a higher level, is divided into n successive sub-periods
sl, s2, ..., and sn, where n is a natural number of 2 or more,
amounts by which flow rates of the raw material increase during each successive
sub-period of the n successive sub-periods are defined as f1, f2, ..., and fn, respectively,
and
n ratios rx (where x is a natural number and 1 ≤ x ≤ n), each determined from a length of a sub-period sx selected from the n successive sub-periods and an amount fx by
which [[the]] a flow rate of the raw material increases during the selected sub-period sx, are defined as rx=fx/length of sx, where x is a natural number and 1 ≤ x ≤ n,
 wherein each of f1, f2, ..., and fn is larger than 0, and
when two ratios are selected from the n ratios with the ratio on a lower output side
as a first ratio and the ratio on a higher output side as a second ratio, the controller

8.	Claim 9 has been amended to: The fuel cell system according to Claim 1, wherein the flow rate of the raw material is constant after a predetermined time has elapsed in each of the n successive sub-periods where the flow [[rate]] rates of raw [[materials]] material continue to increase over the predetermined time.
Allowable Subject Matter
9.	Claims 1-9 are allowed.
10.	The following is an examiner’s statement of reasons for allowance: the invention is directed to a fuel cell system comprising: a fuel cell stack that generates electricity using fuel gas and oxidant gas; a reformer that produces the fuel gas by reforming a raw material; a raw material feeder that supplies the raw material to the reformer; a combustor that combusts anode off-gas discharged from an anode of the fuel cell stack; and a controller that controls the raw material feeder, wherein a period of a load-following operation, in which power output of the fuel cell stack shifts from a lower level to a higher level, is divided into n successive sub-periods
sl, s2, ..., and sn, where n is a natural number of 2 or more, amounts by which flow rates of the raw material increase during each successive sub-period of the n successive sub-periods are defined as f1, f2, ..., and fn, respectively, and n ratios rx (where x is a natural number and 1 ≤ x ≤ n), each determined from a length of a sub-period sx selected from the n successive sub-periods and an amount fx by which a flow rate of the raw material increases during the selected sub-period sx, are defined as rx=fx/length of sx, where x is a natural number and 1 ≤ x ≤ n,  wherein each of f1, f2, ..., and fn is larger than 0, and when two ratios are selected from the n ratios with the ratio on a lower output side as a first ratio and the ratio on a higher output side as a second 
	The prior art to Wakabayashi (JP 2013229228(A)) discloses  a fuel cell system comprising: a fuel cell stack that generates electricity using fuel gas and oxidant gas; a reformer that produces the fuel gas by reforming a raw material; a raw material feeder that supplies the raw material to the reformer; a combustor that combusts anode off-gas discharged from an anode of the fuel cell stack; and a controller that controls the raw material feeder, wherein a period of a load-following operation, in which power output of the fuel cell stack shifts from a lower level to a higher level, is divided into n successive sub-periods sl, s2, ..., and sn, where n is a natural number of 2 or more, and n ratios rx (where x is a natural number and 1 ≤ x ≤ n), each determined from a length of a sub-period sx selected from the n successive sub-periods and an amount fx by which a flow rate of the raw material increases during the selected sub-period sx, are defined as rx=fx/length of sx, where x is a natural number and 1 ≤ x ≤ n,  wherein each of f1, f2, ..., and fn is larger than 0, and when two ratios are selected from the n ratios with the ratio on a lower output side as a first ratio and the ratio on a higher output side as a second ratio, the controller controls the raw material feeder to make the second ratio smaller than the first ratio but does not disclose, teach or render obvious amounts by which flow rates of the raw material increase during each successive sub-period of the n successive sub-periods are defined as f1, f2, ..., and fn, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724